Citation Nr: 1127446	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-34 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  What evaluation is warranted for bilateral hearing loss from January 5, 2009?

2.  Entitlement to a compensable evaluation for dyskeratosis of the fingers of both hands.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In October 2010, the RO notified the Veteran that his records were being transferred to the Board and that he had 90 days to submit additional evidence.  In January 2011, the Board received a statement from the Veteran, wherein he described impairment associated with his hearing loss disability.  On review, this statement essentially reiterates arguments already of record.  Hence, a remand for the RO to consider it in the first instance and issue a supplemental statement of the case is not required.  See 38 C.F.R. § 20.1304 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). 


FINDINGS OF FACT

1.  VA and private examinations in December 2008, February 2009, and June 2010 revealed that the Veteran had level I hearing bilaterally; at a private examination in July 2009, the appellant had level I hearing on the right and level II hearing on the left.  

2.  The predominant disability associated with the Veteran's dyskeratosis is consistent with dermatitis.  

3.  The Veteran's dyskeratosis of the fingers of both hands does not involve at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected; and the condition is not treated with systemic therapy such as corticosteroids or other immunosuppressive drugs.

CONCLUSIONS OF LAW

1.  For the period beginning January 5, 2009, the criteria for a compensable evaluation for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 (2010).  

2.  The criteria for a compensable evaluation for dyskeratosis of the fingers of both hands are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7813 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for bilateral hearing loss, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have also been met with regard to the issue of entitlement to a compensable evaluation for a skin disability affecting the fingers of the hand.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2009, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter provided notice of how disability ratings and effective dates are determined and also set forth applicable rating criteria.  

VA has also fulfilled its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical records, and private medical records.  The Veteran was provided VA audiometric examinations in February 2009 and June 2010.  The examiner described functional effects related to the hearing loss disability and throughout the course of this appeal, the Veteran has also described his hearing loss and its impact on social and occupational situations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran was provided a VA skin examination in June 2010.  The Board acknowledges that there was no evidence of dyskeratosis at the time of the examination and that to the extent possible, VA should schedule an examination for a condition with cyclical manifestations during an active stage of the disease to best determine its severity.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  As discussed below, however, the Board finds that the evidence weighs against a finding of continued problems or compensable skin involvement and as such, the Board declines to remand for an additional examination.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Bilateral hearing loss

In May 2009, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation effective January 5, 2009.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  38 C.F.R. § 4.86.  

In support of his claim, the Veteran submitted private audiologic evaluations dated in December 2008 and July 2009.  Puretone thresholds were reported graphically, but were not specifically stated in numeric form.  Puretone threshold averages were not provided and it is unclear whether the speech recognition testing was accomplished pursuant to the Maryland CNC.  The Board is aware that in some circumstances, VA has a duty to seek clarification of this information.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  For purposes of this decision, however, the Board will assume use of the Maryland CNC word list.  The Board will also calculate the puretone threshold average for VA purposes.  See Savage, 24 Vet. App. at 273.  

At a December 2008 private audiological evaluation the Veteran reported progressive hearing loss since discharge.  He listened to the television at elevated levels and reported intermittent difficulty using the telephone.  Puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz respectively were 15, 30, 60 and 65 in the right ear; and 25, 35, 60, and 65 in the left ear.  An exceptional pattern of hearing impairment was not shown.  Puretone threshold average is calculated as 43 in the right ear and 46 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  

On VA audiological evaluation in February 2009, the Veteran reported that he had difficulty hearing if not looking directly at the speaker.  Pure tone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz respectively were 20, 35, 60, and 65 in the right ear; and 30, 40, 60, and 70 in the left ear.  An exceptional pattern of hearing impairment was not shown.  Puretone threshold average is calculated as 45 in the right ear and 50 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  

A June 2009 statement from T.M. indicated that the Veteran had worked on his crew for the prior eight years and during that time it had become increasingly difficult to communicate with him and it appeared that his ability to hear had diminished.  He further stated that the Veteran's hearing greatly impacted his ability to perform his duties.  

A July 2009 statement from T.N. indicates that he has worked with the Veteran for over eight years and that he was a skilled and reliable worker, but had difficulty hearing instructions.  

At a July 2009 private audiological evaluation puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz respectively were 35, 45, 65, and 70 in the right ear; and 40, 50, 65, and 75 in the left ear.  An exceptional pattern of hearing impairment was not shown.  Puretone threshold average is calculated as 54 in the right ear; and 58 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  

At a June 2010 VA audiological evaluation the Veteran reported difficulty communicating when not facing a speaker and with certain consonants and vowels.  Puretone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz respectively were 25, 40, 65, and 70 on the right; and 35, 45, 65, and 70 on the left.  An exceptional pattern of hearing impairment was not shown.  Puretone threshold average was calculated as 50 in the right ear and 54 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  

An October 2009 statement from a private ear, nose, and throat physician documents the Veteran's report of progressive difficulty hearing, especially in conversational settings.  The impression was bilateral mild to severe sensorineural hearing loss.  

In a December 2010 statement, the Veteran described what it was like to be unable to hear his wife, family, friends, and coworkers.  He again provided information regarding how his hearing loss impacted his occupational functioning.  

Considering the objective evidence of record, on examinations in December 2008, February 2009, and June 2010, the Veteran had level I hearing bilaterally.  On examination in July 2009, he had level I hearing on the right and level II hearing on the left.  These findings all correspond to a noncompensable evaluation under Table VII.  At no time during the appeal period has the Veteran's hearing loss disability warranted a compensable evaluation and staged ratings are not for application.  See Fenderson.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The Board acknowledges the Veteran's reports of difficulty hearing and the statements from his coworkers that his diminished hearing affects his job performance.  The level of impairment as described by the Veteran, however, is inconsistent with objective testing.  Moreover, the Veteran's word recognition scores have been described as excellent.  As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomotology.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.


Dyskeratosis

In December 1975, the RO granted entitlement to service connection for dyskeratosis of the fingers of both hands and assigned a noncompensable evaluation from July 31, 1975.  

VA records dated in February 2009 indicate that the Veteran presented to establish care.  At that time, no medications were listed and on review of symptoms, he denied any rash.  No skin abnormalities were noted on examination.  

In March 2009, the Veteran filed a claim for increase.  He reported that his condition was characterized by dryness and cracking of the skin.  In May 2009, the RO continued the noncompensable evaluation for dyskeratosis.  The Veteran disagreed and perfected an appeal of the decision.  

In his November 2009 notice of disagreement, the Veteran reported that the fingers on both hands were very dry, cracked and red.  He further stated that it was causing problems on his job where he constantly used his hands.  

On VA examination in June 2010, the Veteran said that he had no rash at present.  He occasionally complained of redness and pain.  While he was in the service and after discharge he had dry skin and cracking.  He was treated with something, but does not know what.  He was not presently on any medication and had not been treated in the last 12 months.  He did not have rash or cracking at present and his main complaint was periodic pain.  There was no itching or irritation and no rash on any other part of the body.  On physical examination, there was no rash or skin discoloration noted.  There was no cracking or dryness.  The examiner stated that the Veteran did not have any skin rash or dyskeratosis on examination, and without evidence of dyskeratosis a percentage of the skin involvement due to the disorder and a definitive diagnosis could not be given.  There was no functional impairment from the condition.  

In his July 2010 VA Form 9, the Veteran again stated that the fingers on both of his hands were dry, cracked and red.  

Dyskeratosis is not specifically listed in the rating schedule.  The RO evaluated the Veteran's skin condition as analogous to dermatophytosis.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomotology are closely analogous.  38 C.F.R. § 4.20.  Dermatophytosis is rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

On review, objective evidence does not show permanent scarring or any involvement of the face.  Given the Veteran's description, the predominant disability appears consistent with dermatitis.  The Board finds no basis for evaluating the disability as scars or disfigurement of the head, face, or neck.
 
Pursuant to the rating schedule, dermatitis is evaluated as follows: less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period (0 percent); at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7806.

On review, there is no evidence that the Veteran's service-connected dyskeratosis affects at least 5 percent, but less than 20 percent, of the entire body; or at least 5 percent, but less than 20 percent of the exposed areas affected.  In making this determination, the Board has considered the Veteran's contentions and acknowledges that he is competent to describe symptoms associated with his skin disorder.  See McCartt v. West, 12 Vet. App. 164 (1999); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Board further acknowledges that there was no observable symptomatology at the time of the VA skin examination and thus, the percentage of the area involved could not be provided.  Notwithstanding, there is no evidence of treatment or that any topical medications are required and this strongly weighs against a finding of continued problems or greater surface area involvement.  There is also no indication that intermittent systemic therapy is required.  

At no time during the appeal period has the Veteran's dyskeratosis been compensably disabling and staged ratings are not warranted.  See Hart.  

The Board has considered the Veteran's statements that the disability causes occupational impairment, but finds no basis for extraschedular referral.  The Veteran's disability level appears consistent with the 0 percent evaluation described under Diagnostic Code 7806 and thus is contemplated by the rating schedule.  See Thun.


ORDER

For the period beginning January 5, 2009, a compensable evaluation for bilateral hearing loss is denied.  

Entitlement to a compensable evaluation for dyskeratosis of the fingers of both hands is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


